DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 9/20/2022 have been entered. Claims 1,9,12-14, 18 and 21 have been amended. Claims 8 and 17 have been canceled and claims 22-23 have been added.
Drawings
The replacement drawing sheets filed 9/20/2022 have been entered. 
Specification
The amendments to the specification filed 9/20/2022 have been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-10, 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US Patent Pub. 20120296151 hereinafter “Curtis”) in view of Belley et al. (US Patent Pub. 20070083157 hereinafter “Belley”).
Regarding Claim 1, Curtis teaches (Figs 62A-62C) flexible collar (24) comprising: a cylindrical outer surface (818) and a cylindrical inner surface (816) concentrically aligned with respect to a longitudinal axis (801) common to the cylindrical inner surface and cylindrical outer surface, a top surface (820), and a bottom surface (822), the cylindrical inner surface defining a bore (hole where longitudinal axis 801 is drawn; see annotated Fig 62C) from the top surface to the bottom surface, and each of the top and bottom surfaces defining a pathway confined to a respective plane and circumscribing a respective edge (see annotated Fig 62C) of the cylindrical inner surface (816), at least one accordion region (800) that is radially expandable and automatically compressible (see [0390] teaching the curved segments have a natural tendency to return to their unstressed configuration), the at least one accordion region comprising a plurality of pivots, at least two of the pivots being radially spaced apart from the longitudinal axis at different distances (see annotated Fig 62A-1, the inner and outer pivot are radially spaced apart from axis 801), and at least one guide pin (742 – is not labeled in Figs 62 but is labeled on Figs 61C) extending radially outwardly from the cylindrical outer surface (818).
Curtis does not specify that the collar (24) comprises a rigid body (Curtis only teaches [0158] that the body 24 is made of metal or plastic material). 
Belley teaches [0099] a collar (475) that is made of a rigid biocompatible material such as stainless steel or plastic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collar body of Curtis such that the collar body is made of a rigid material as taught by Belley. One of ordinary skill in the art would have been motivated to do so in order to add circumferential rigidity and strength to the device (Belley [0099]). 

    PNG
    media_image1.png
    603
    630
    media_image1.png
    Greyscale

Annotated Fig 62C
 
    PNG
    media_image2.png
    387
    608
    media_image2.png
    Greyscale

Annotated Fig 62A-1
Regarding Claim 2, the combination of Curtis and Belley teaches all elements of claim 1 as described above. Curtis further teaches the flexible collar wherein the plurality of pivots includes a plurality of pivot lines in parallel alignment with respect to the longitudinal axis (see annotated Fig 62A – 2; the inner pivot line and outer pivot line are parallel to the longitudinal axis 801)).  
 
    PNG
    media_image3.png
    387
    608
    media_image3.png
    Greyscale

Annotated Fig 62A-2

Regarding Claim 3, the combination of Curtis and Belley teaches all elements of claim 2 as described above. Curtis further teaches the flexible collar wherein the plurality of pivots includes a plurality of inner pivots cylindrically aligned with each other and a plurality of outer pivots cylindrically aligned with each other (See annotated Fig 62A-1; it is interpreted that each set of curves 810 would have an inner pivot and outer pivot ).  
Regarding Claim 4, the combination of Curtis and Belley teaches all elements of claim 2 as described above. Curtis further teaches the flexible collar wherein each of the plurality of pivot lines is configured to maintain a parallel alignment with respect to the longitudinal axis while the accordion region deforms (based on [0390] it is interpreted that the pivot lines would maintain parallel alignment with respect to longitudinal axis 801).  
Regarding Claim 5, the combination of Curtis and Belley teaches all elements of claim 1 as described above. Curtis further teaches the flexible collar wherein the rigid body comprises a plastic material (see [0158] teaching a plastic material for body 24).  
Regarding Claim 6, the combination of Curtis and Belley teaches all elements of claim 5 as described above. The combination does not specify the flexible collar wherein the rigid body has a modulus of resilience between 0 and 4 MPa. 
The instant disclosure describes the parameter of having a modulus of resilience between 0 and 4 MPa as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as having a modulus of resilience between 0 and 4 MPa are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of having a modulus of resilience between 0 and 4 MPa would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 7, the combination of Curtis and Belley teaches all elements of claim 5 as described above. The combination does not specify the flexible collar wherein the rigid body has a modulus of resilience between 0 and 2.5 MPa. 
The instant disclosure describes the parameter of having a modulus of resilience between 0 and 2.5 MPa as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as having a modulus of resilience between 0 and 2.5 MPa are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of having a modulus of resilience between 0 and 2.5 MPa would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 9, the combination of Curtis and Belley teaches all elements of claim 1 as described above. Curtis further teaches the flexible collar further comprising at least one slot radially outwardly from the cylindrical inner surface (See annotated Fig 62A-1, it is interpreted that the slot extends outwardly from inner surface 816).
Regarding Claim 10, the combination of Curtis and Belley teaches all elements of claim 1 as described above. Curtis further teaches the flexible collar wherein at least one of the top and bottom surfaces define a half-toroidal recess (interpreting both 820 and 822 to be half-toroidal shapes).  
Regarding Claim 12, the combination of Curtis and Belley teaches all elements of claim 1 as described above. Curtis further teaches the flexible collar wherein the rigid body further comprises a radial shelf defining a surface traverse to the longitudinal axis (See annotated Fig 62A-1, there the top and bottom surfaces of the radial shelves are traverse to axis 801).
Regarding Claim 22, the combination of Curtis and Belley teaches all elements of claim 1 as described above. Curtis further teaches the flexible collar wherein the at least one guide pin (See annotated Fig 62C) is configured to engage with a corresponding slot of a sleeve (this is interpreted to be a functional limitation; Since Curtis meets the structural limitations of the claim, having at least one guide pin, it is interpreted that the at least one guide pin of Curtis would be able meet the functional limitation of engaging with a corresponding slot of a sleeve).

Allowable Subject Matter
Claims 13-16, 18-21 and 23 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, the combination of Curtis and Belley teaches all elements of claim 1 as described above. The combination does not teach or make obvious the flexible collar wherein the rigid body further comprises a half-toroidal projection extending from at least one of the top surface or the bottom surface.  Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Curtis to satisfy these limitations in combination with the rest of the limitations of claim 1.
Regarding independent claim 13, the prior art fails to disclose singly or in combination before the effective filing date, the claimed flexible collar.
The closest prior art of record is Coe et al. (US Patent Pub. 20170128059 hereinafter “Coe” note this reference was previously cited) in view of Suh et al. (US Patent 9084594 hereinafter “Suh” note this reference was previously cited). Coe teaches (Figs 3A-3D) a flexible collar (160) comprising: 
a body comprising a cylindrical outer surface and a cylindrical inner surface concentrically aligned with respect to a common longitudinal axis (see annotated Fig 3), a top surface (see annotated Fig 3), and a bottom surface (see annotated Fig 3), the inner surface defining a bore (78) from the top surface to the bottom surface (see annotated Fig 3), 
at least one radially expandable and automatically compressible accordion region (the area where pivots 164 are located on 160) having a plurality of inner pivot lines (see annotated Fig 3B’) in parallel alignment with respect to the longitudinal axis and located at a first radial distance away from the longitudinal axis (see annotated Fig 3B’), and a plurality of outer pivot lines (see annotated Fig 3B’) in parallel alignment to the longitudinal axis and located at a second radial distance away from the longitudinal axis greater than the first radial distance (see annotated Fig 3B’) and
at least one guide pin (32) extending radially outwardly from the outer surface (see annotated Fig 3).  
	Coe does not specify the material of the collar, or if the collar is a rigid body. Coe also does not teach the flexible collar comprising a continuous annular top surface, and a continuous annular bottom surface.
Suh teaches (Col 21 lines 44-45) that medical grade plastic is a known material used for retention rings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collar of Coe such that it was made with a medical grade plastic as taught by Suh. This would result in the collar of Coe having a rigid body. One of ordinary skill in the art would recognize the medical grade plastic as a well-known material used to form collars/retention rings (Suh Col 21 lines 44-45). 
The combination of Coe and Suh does not teach the flexible collar comprising a continuous annular top surface, and a continuous annular bottom surface. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Coe to satisfy these limitations.
 
    PNG
    media_image4.png
    413
    547
    media_image4.png
    Greyscale

Annotated Fig 3B’ (Coe)
Claims 14-16 and 19-21 and 23 depend on claim 13.
Response to Arguments
Applicant’s arguments, see Pg. 9 lines 1-12, filed 9/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Curtis et al. (US Patent Pub. 20120296151) in view of Belley et al. (US Patent Pub. 20070083157).
The drawing objections are withdrawn. 
The 35 USC 112 rejections of 7/7/2022 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Primary Examiner, Art Unit 3783